Citation Nr: 1329126	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-41 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent prior to August 20, 2008, for prostate cancer, status post prostatectomy, with erectile dysfunction.

2.  Entitlement to an increased rating greater than 40 percent from August 20, 2008 through August 26, 2012, for prostate cancer, status post prostatectomy, with erectile dysfunction.

3.  Entitlement to an increased rating greater than 60 percent from August 27, 2012, for prostate cancer, status post prostatectomy, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's claims were previously before the Board and remanded in January 2012 and August 2012.

Subsequent to the August 2012 Board remand, in a February 2013 rating decision the Appeals Management Center (AMC) granted an increased rating for the Veteran's prostate cancer residuals to 60 percent, effective from August 27, 2012.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current ratings for his service-connected prostate cancer, status post prostatectomy, with erectile dysfunction, do not accurately reflect the severity of his condition.  Despite the extensive procedural development already undertaken, the Board concludes that another remand is required prior to adjudication of the matter.  

In that regard, and as discussed by the Veteran's representative and in the August 2012 Board remand, in support of his claim the Veteran submitted a July 2012 letter from his treating VA physician, Dr. Zachary Klaassen, at the Charlie Norwood VA Medical Center in Augusta, Georgia.  The letter indicated that the Veteran had been provided a diaper prescription due to urinary and fecal incontinence.  Based on this urinary incontinence, as documented in the subsequent August 2012 VA examination report, the AMC awarded an increased 60 percent rating for the Veteran's prostate cancer residuals.  That said, the claims file does not include VA treatment records after September 2009 and, as such, it is unclear from the record precisely when the Veteran was prescribed diapers for his urinary incontinence and to what extent urinary incontinence forced the changing of absorbent pads during the course of the day.  As such information is critically important for accurately rating the Veteran's disability claim under the appropriate diagnostic codes, see 38 C.F.R. §§ 4.115a and 4.115b (2012), a remand is required to obtain these missing VA treatment records and to contact Dr. Klaassen for a more accurate picture as to the onset and worsening of the Veteran's urinary incontinence problems.  As to the Veteran's fecal incontinence, the Board notes that the August 2012 VA examination report specifically found that the fecal incontinence was not a residual of the Veteran's prostate cancer and, as such, need not be addressed by Dr. Klaassen.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from all applicable VA medical facilities from September 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  Contact Dr. Zachary Klaassen in the Department of Surgery, Section of Urology, at the Charlie Norwood VA Medical Center in Augusta, Georgia.  Request that Dr. Klaassen or other appropriate medical professional in the department state, to the extent possible:

(a) the initial onset date of the Veteran's urinary incontinence;

(b) the date(s) of when any subsequent worsening of urinary incontinence symptoms was noted, reported, or documented; and

(c) with respect to (i) the initial onset period and (ii) each subsequent period(s) of worsening urinary incontinence whether and how often absorbent materials (e.g. diapers) would have to be changed (e.g. less than 2 times per day, 2 to 4 times per day, or 4 or more times per day).

Essentially, the Board is requesting a break-down, to the extent possible, of when and how often the Veteran was forced to use absorbent materials in the aftermath of his 1998 prostatectomy.  In that regard, the Board notes that through approximately March 2003 the Veteran denied voiding symptoms or leakage, but that beginning in 2005 and 2006 there were inconsistent reports of urinary leakage (see, e.g., April 13, 2005; December 14, 2005; and December 8, 2006 (reports urinary incontinence/leakage) and January 18, 2005; February 28, 2005; June 1, 2005; December 2, 2005; and June 23, 2006). 

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


